                       Case 5:20-cv-05799-LHK Document 111 Filed 09/14/20 Page 1 of 10


                   1   LATHAM & WATKINS LLP                         LAWYERS’ COMMITTEE FOR
                        Steven M. Bauer (Bar No. 135067)            CIVIL RIGHTS UNDER LAW
                   2       steven.bauer@lw.com                       Kristen Clarke (pro hac vice forthcoming)
                        Sadik Huseny (Bar No. 224659)                   kclarke@lawyerscommittee.org
                   3       sadik.huseny@lw.com                       Jon M. Greenbaum (Bar No. 166733)
                        Amit Makker (Bar No. 280747)                    jgreenbaum@lawyerscommittee.org
                   4       amit.makker@lw.com                        Ezra D. Rosenberg (admitted pro hac vice)
                        Shannon D. Lankenau (Bar No. 294263)            erosenberg@lawyerscommittee.org
                   5      shannon.lankenau@lw.com                    Dorian L. Spence (pro hac vice forthcoming
                       505 Montgomery Street, Suite 2000                dspence@lawyerscommittee.org
                   6   San Francisco, CA 94111                       Ajay P. Saini (admitted pro hac vice)
                       Telephone: 415.391.0600                          asaini@lawyerscommittee.org
                   7   Facsimile: 415.395.8095                       Maryum Jordan (Bar No. 325447)
                                                                         mjordan@lawyerscommittee.org
                   8   LATHAM & WATKINS LLP                          Pooja Chaudhuri (Bar No. 314847)
                        Richard P. Bress (pro hac vice)                 pchaudhuri@lawyerscommittee.org
                   9       rick.bress@lw.com                        1500 K Street NW, Suite 900
                        Melissa Arbus Sherry (pro hac vice)         Washington, D.C. 20005
               10          melissa.sherry@lw.com                    Telephone: 202.662.8600
                        Anne W. Robinson (pro hac vice)             Facsimile: 202.783.0857
               11           anne.robinson@lw.com
                        Tyce R. Walters (pro hac vice)              Additional counsel and representation
               12          tyce.walters@lw.com                      information listed in signature block
                        Genevieve P. Hoffman (pro hac vice)
               13          genevieve.hoffman@lw.com
                        Gemma Donofrio (pro hac vice)
               14          gemma.donofrio@lw.com
                       555 Eleventh Street NW, Suite 1000
               15      Washington, D.C. 20004
                       Telephone: 202.637.2200
               16      Facsimile: 202.637.2201

               17                              UNITED STATES DISTRICT COURT
                                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
               18                                    SAN JOSE DIVISION

               19      NATIONAL URBAN LEAGUE, et al.,               CASE NO. 5:20-cv-05799-LHK
               20                                     Plaintiffs,   PLAINTIFFS’ RESPONSE TO ORDER
               21                   v.                              RE: BRIEFING AND DEADLINE FOR
                                                                    PRODUCTION
               22      WILBUR L. ROSS, JR., et al.,
                                                                    Date:    TBD
               23                                     Defendants.   Time:    TBD
                                                                    Place:   Courtroom 8
               24                                                   Judge:   Hon. Lucy H. Koh
               25

               26

               27

               28

                                                                                      CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
                                                                    PLTFS.’ RESPONSE TO ORDER RE: BRIEFING AND
 SAN FRANCISCO
                                                                                     DEADLINE FOR PRODUCTION
                        Case 5:20-cv-05799-LHK Document 111 Filed 09/14/20 Page 2 of 10


                   1          Plaintiffs respectfully respond to the two questions raised in the Court’s September 12,

                   2   2020 Order re: Briefing and Deadline for Production (ECF No. 101) (“Order”).

                   3   I.     THE COURT HAS DISCRETION TO REVIEW ADMINISTRATIVE RECORD
                              PRIVILEGE LOG DOCUMENTS IN CAMERA AND SHOULD EXERCISE
                   4          THAT DISCRETION HERE

                   5          As a general matter, “in camera review is a highly appropriate and useful means of dealing

                   6   with claims of governmental privilege.” Kerr v. U.S. Dist. Ct., 426 U.S. 394, 405-06 (1976).

                   7   District courts in the Ninth Circuit regularly exercise their discretion to conduct in camera review

                   8   when assessing deliberative process privilege in an administrative record (“AR”) context. See,

                   9   e.g., In re United States, 875 F.3d 1200, 1210 (9th Cir. 2017) (explaining “many district courts

               10      within this circuit have required a privilege log and in camera analysis of assertedly deliberative

               11      materials in APA cases,” and finding no clear error on mandamus review), vacated on other

               12      grounds by, 138 S. Ct. 443 (2017); Ctr. for Biological Diversity v. U.S. Bureau of Land Mgmt.,

               13      2007 WL 3049869, at *6 (N.D. Cal. Oct. 18, 2007) (conducting AR in camera privilege review);

               14      Trout Unlimited v. Lohn, 2006 WL 1207901, at *5 (W.D. Wash. May 4, 2006) (same);

               15      Fisherman’s Finest, Inc. v. Gutierrez, 2008 WL 2782909, at *5 (W.D. Wash. July 15, 2008)

               16      (same).1

               17             The government has the burden to justify any deliberative process privilege assertions. N.

               18      Pacifica, LLC v. City of Pacifica, 274 F. Supp. 2d 1118, 1122 (N.D. Cal. 2003). To do so, the

               19      government must provide: “(1) a formal claim of privilege by the head of the department

               20      possessing control over the requested information, (2) an assertion of the privilege based on actual

               21      personal consideration by that official, and (3) a detailed specification of the information for which

               22      the privilege is claimed, along with an explanation of why it properly falls within the scope of the

               23      privilege.” Coleman v. Schwarzenegger, 2008 WL 2237046, at *4 (E.D. Cal. May 29, 2008)

               24      (citation omitted); see City of Laguna Niguel v. FEMA, 2009 WL 10687971, at *5 n.1 (C.D. Cal.

               25      Nov. 20, 2009) (same requirements in AR context). The privilege is very narrowly construed,

               26      1
                        In United States v. Zolin, 491 U.S. 554, 571-72 (1989), the Court considered whether in camera
               27      review was required in the context of the crime-fraud exception to the attorney-client privilege.
                       In that distinct context, the Court held that the court must find a factual basis adequate to support
               28      a good faith belief that the review may reveal evidence to establish the applicability of the
                       exception. That standard, which is itself not “stringent,” is not applicable here.
                                                                                              CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
                                                                      1     PLTFS.’ RESPONSE TO ORDER RE: BRIEFING AND
 SAN FRANCISCO
                                                                                             DEADLINE FOR PRODUCTION
                       Case 5:20-cv-05799-LHK Document 111 Filed 09/14/20 Page 3 of 10


                   1   applicable only to particular documents that are “predecisional” and “deliberative in nature.” FTC

                   2   v. Warner Commc’ns Inc., 742 F.2d 1156, 1161 (9th Cir. 1984); N. Pacifica, 274 F. Supp. 2d at

                   3   1122 (“[T]he [deliberative process] privilege is strictly confined within the narrowest possible

                   4   limits consistent with the logic of its principles.”). The privilege does not apply to “factual

                   5   material”; ultimate adoption by the agency obviates any claim of deliberative process privilege;

                   6   and “[a] document that was prepared to support a decision already made is not predecisional.”2

                   7   And the privilege is not absolute, meaning that even when properly invoked, it can be overcome by

                   8   a sufficient showing of need outweighing any claimed harm. Warner Commc’n, 742 F. 2d at 1161.

                   9          Defendants fail to meet their burden here—they barely even try. They have filed no

               10      declaration by the head of the relevant department, and their only declarant (the Assistant General

               11      Counsel for Employment, Litigation, and Information) does not even claim to have personally

               12      reviewed or considered the purportedly privileged documents. Nor does their privilege log (Dkt.

               13      106, Att. 2) provide a detailed specification of the information for which the privilege is claimed,

               14      along with an explanation of why it properly falls within the scope of the privilege. See Cal. Native

               15      Plant Soc’y v. EPA, 251 F.R.D. 408, 413 (N.D. Cal. 2008) (“Conclusory statements that a document

               16      is deliberative do not suffice”); Fishermen’s Finest, 2008 WL 2782909, at *2 (need to “identify

               17      specific decision to which the document is predecisional”).

               18             A brief review of just one portion of Defendants’ log is illustrative:

               19

               20

               21

               22

               23

               24

               25

               26

               27
                       2
                        See Dominguez v. Schwarzenegger, 2010 WL 3341038, at *5 (N.D. Cal. Aug. 25, 2010); Nat’l
               28      Res. Def. Council v. U.S. Dep’t of Defense, 388 F. Supp. 2d 1086, 1098 (C.D. Cal. 2005);
                       Fisherman’s Finest, 2008 WL 2782909, at *5 (W.D. Wash. July 15, 2008).
                                                                                              CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
                                                                      2     PLTFS.’ RESPONSE TO ORDER RE: BRIEFING AND
 SAN FRANCISCO
                                                                                             DEADLINE FOR PRODUCTION
                        Case 5:20-cv-05799-LHK Document 111 Filed 09/14/20 Page 4 of 10


                   1   Dkt. 106. Here, among other things, Defendants claim “predecisional” deliberative privilege over

                   2   various versions of the important August 3, 2020 “final.pdf” presentation that was first revealed by

                   3   Congress and highlighted in Plaintiffs’ TRO—even though Defendants produced three other

                   4   versions of that document (Dkt. 105-3 at DOC_0000870-910), even though they come after and

                   5   reflect the July 29 decision to cut short census operations, and even though some versions of it

                   6   (September 10, 2020) are dated long after even the August 3 press release. Plaintiffs respectfully

                   7   submit that this log affirmatively shows that many of the claimed privileged documents are nothing

                   8   of the sort. In camera review “is not a substitute for the government’s burden of proof.” Coleman,

                   9   2008 WL 2237046, at *3. The Court should accordingly order production of the vast majority of

               10      these documents now. But at a minimum, the Court should conduct an in camera review.

               11      II.       THE COURT MAY EXTEND THE TRO FOR A BRIEF TIME WHILE
                                 CONSIDERING THE MOTION FOR PRELIMINARY INJUNCTION
               12                “[T]here is no time limit or other requirements clearly set in the Federal Rules for the court
               13      to set the hearing on the motion for preliminary injunction where,” as here, “the TRO was issued
               14      with notice.” Fid. Brokerage Servs. LLC v. Rocine, 2017 WL 3917216, at *6 (N.D. Cal. Sept. 7,
               15      2017); E. Bay Sanctuary Covenant v. Trump, 349 F. Supp. 3d 838, 868 n.23 (N.D. Cal. 2018).
               16      Whatever the outer limits, the Court clearly has ample discretion to follow the rules that govern ex
               17      parte motions. That is, the Court may extend “for good cause” and “for a like period” (here, up to
               18      an additional 12 days). Fed. R. Civ. P. 65(b)(2).
               19                Here, the record demonstrates good cause to extend the TRO for two independent reasons.
               20      First, good cause exists because Defendants have not complied with the Court’s order requiring
               21      production of the AR in this case. Dkt. 96. Due to space and time constraints, Plaintiffs will
               22      highlight only a few of Defendants’ many failings in this respect:
               23            •   Defendants ignored the Court’s Order to provide the critical materials at the heart of
                                 this case: the “documents comprising the Replan and its various components for
               24                conducting the 2020 Census in a shortened time period.” Dkt. 96 at 21.
               25            •   Defendants unilaterally decided they would stop reviewing and producing AR
                                 materials at approximately 11:00 AM on Sunday, September 13, rather than use the
               26                full day to comply with the Order. Notice 1 (Dkt. 104).
               27            •   Defendants’ collection efforts involved only a half-hearted attempt to identify
                                 relevant documents from the Bureau Director and Deputy Director. See DiGiacomo
               28

                                                                                                CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
                                                                        3     PLTFS.’ RESPONSE TO ORDER RE: BRIEFING AND
 SAN FRANCISCO
                                                                                               DEADLINE FOR PRODUCTION
                       Case 5:20-cv-05799-LHK Document 111 Filed 09/14/20 Page 5 of 10


                   1          Decl. ¶ 5 (acknowledging that, unlike approach to the Department of Commerce, no
                              search terms were used to identify potentially responsive Bureau documents).
                   2
                          •   Defendants failed to produce materials from their own recent production to the OIG
                   3          covering largely identical issues. On August 13, 2020, the OIG sought essentially the
                              same documents ordered by this Court, and gave Defendants 4 days to comply. See
                   4          Annex A. Defendants did so, as Mr. Fontenot attests. Fontenot Decl. ¶ 103. But to
                              this Court, Defendants simply say they are still “reviewing” this already-identified set
                   5          of critical, responsive materials. DiGiacomo Decl. ¶ 5.b.

                   6          These problems are readily evidenced by Defendants’ non-production production: a total of

                   7   72 documents, comprised almost entirely of (1) the 2018 Operational Plan (which everyone has,

                   8   and covers approximately 23% of the total pages of the production); (2) a series of “Reports” on

                   9   census operations which begin in April 13 and end on July 27; (3) a set of emails almost entirely

               10      redacted for alleged deliberate process privilege; and (4) a few versions of the August 3

               11      presentation previously revealed by Congress. Defendants themselves admit their production is

               12      neither complete nor compliant with this Court’s order. DiGiacomo Decl. ¶ 11.

               13             Second, good cause exists if the Court needs “more time” to “fully . . . consider the parties’

               14      arguments and motions.” Costa v. Bazron, 2020 WL 2410502, at *2 (D.D.C. May 11, 2020)

               15      (extending TRO “because parties need time to brief, and the Court needs time to consider” PI

               16      motion); see Castellanos v. Countrywide Bank NA, 2015 WL 914436, at *3 (N.D. Cal. Feb. 27,

               17      2015); SEC v. AriseBank, 2018 WL 10419828, at *1 (N.D. Tex. Mar. 9, 2018). The parties have

               18      submitted extensive briefing and evidentiary submissions already; additional briefs, and

               19      (hopefully) a more robust AR, are still to come; and a PI hearing is currently scheduled for the day

               20      the TRO is set to expire.

               21             These are independently sufficient reasons to find good cause and extend the TRO.

               22      Viewed together, extending the TRO for a short additional period so that Defendants can comply

               23      with the Court’s order would be eminently reasonable.

               24             ///

               25

               26

               27

               28

                                                                                             CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
                                                                     4     PLTFS.’ RESPONSE TO ORDER RE: BRIEFING AND
 SAN FRANCISCO
                                                                                            DEADLINE FOR PRODUCTION
                       Case 5:20-cv-05799-LHK Document 111 Filed 09/14/20 Page 6 of 10


                   1   Dated: September 14, 2020              LATHAM & WATKINS LLP

                   2                                          By: /s/ Anne Robinson
                                                                 Anne Robinson
                   3
                                                              Steven M. Bauer (Bar No. 135067)
                   4                                          steven.bauer@lw.com
                                                              Sadik Huseny (Bar No. 224659)
                   5                                          sadik.huseny@lw.com
                                                              Amit Makker (Bar No. 280747)
                   6                                          amit.makker@lw.com
                                                              Shannon D. Lankenau (Bar. No. 294263)
                   7                                          shannon.lankenau@lw.com
                                                              LATHAM & WATKINS LLP
                   8                                          505 Montgomery Street, Suite 2000
                                                              San Francisco, CA 94111
                   9                                          Telephone: 415.391.0600
                                                              Facsimile: 415.395.8095
               10
                                                              Richard P. Bress (admitted pro hac vice)
               11                                             rick.bress@lw.com
                                                              Melissa Arbus Sherry (admitted pro hac vice)
               12                                             melissa.sherry@lw.com
                                                              Anne W. Robinson (admitted pro hac vice)
               13                                             anne.robinson@lw.com
                                                              Tyce R. Walters (admitted pro hac vice)
               14                                             tyce.walters@lw.com
                                                              Genevieve P. Hoffman (admitted pro hac vice)
               15                                             genevieve.hoffman@lw.com
                                                              Gemma Donofrio (admitted pro hac vice)
               16                                             gemma.donofrio@lw.com
                                                              LATHAM & WATKINS LLP
               17                                             555 Eleventh Street NW, Suite 1000
                                                              Washington, D.C. 20004
               18                                             Telephone: 202.637.2200
                                                              Facsimile: 202.637.2201
               19
                                                              Attorneys for Plaintiffs National Urban League;
               20                                             League of Women Voters; Black Alliance for
                                                              Just Immigration; Harris County, Texas; King
               21                                             County, Washington; City of San Jose,
                                                              California; Rodney Ellis; Adrian Garcia; and
               22                                             the NAACP
               23
                       Dated: September 14, 2020              By: /s/ Jon M. Greenbaum
               24                                             Kristen Clarke (pro hac vice forthcoming)
                                                              kclarke@lawyerscommittee.org
               25                                             Jon M. Greenbaum (Bar No. 166733)
                                                              jgreenbaum@lawyerscommittee.org
               26                                             Ezra D. Rosenberg (admitted pro hac vice)
                                                              erosenberg@lawyerscommittee.org
               27                                             Dorian L. Spence (pro hac vice forthcoming)
                                                              dspence@lawyerscommittee.org
               28                                             Maryum Jordan (pro hac vice forthcoming)

                                                                                  CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
                                                          5     PLTFS.’ RESPONSE TO ORDER RE: BRIEFING AND
 SAN FRANCISCO
                                                                                 DEADLINE FOR PRODUCTION
                       Case 5:20-cv-05799-LHK Document 111 Filed 09/14/20 Page 7 of 10


                   1                                          mjordan@lawyerscommittee.org
                                                              Ajay Saini (admitted pro hac vice)
                   2                                          asaini@lawyerscommitee.org
                                                              Pooja Chaudhuri (Bar No. 314847)
                   3                                          pchaudhuri@lawyerscommittee.org
                                                              LAWYERS’ COMMITTEE FOR CIVIL
                   4
                                                              RIGHTS UNDER LAW
                   5                                          1500 K Street NW, Suite 900
                                                              Washington, DC 20005
                   6                                          Telephone: 202.662.8600
                                                              Facsimile: 202.783.0857
                   7
                                                              Attorneys for Plaintiffs National Urban League;
                   8                                          City of San Jose, California; Harris County,
                                                              Texas; League of Women Voters; King County,
                   9                                          Washington; Black Alliance for Just
                                                              Immigration; Rodney Ellis; Adrian Garcia; the
               10                                             NAACP; and Navajo Nation
               11
                                                              Wendy R. Weiser (admitted pro hac vice)
               12                                             weiserw@brennan.law.nyu.edu
                                                              Thomas P. Wolf (admitted pro hac vice)
               13                                             wolf@brennan.law.nyu.edu
                                                              Kelly M. Percival (admitted pro hac vice)
               14                                             percivalk@brennan.law.nyu.edu
                                                              BRENNAN CENTER FOR JUSTICE
               15                                             120 Broadway, Suite 1750
                                                              New York, NY 10271
               16                                             Telephone: 646.292.8310
                                                              Facsimile: 212.463.7308
               17

               18                                             Attorneys for Plaintiffs National Urban League;
                                                              City of San Jose, California; Harris County,
               19                                             Texas; League of Women Voters; King County,
                                                              Washington; Black Alliance for Just
               20                                             Immigration; Rodney Ellis; Adrian Garcia; the
                                                              NAACP; and Navajo Nation
               21
                                                              Mark Rosenbaum (Bar No. 59940)
               22                                             mrosenbaum@publiccounsel.org
                                                              PUBLIC COUNSEL
               23                                             610 South Ardmore Avenue
               24                                             Los Angeles, California 90005
                                                              Telephone: 213.385.2977
               25                                             Facsimile: 213.385.9089

               26                                             Attorneys for Plaintiff City of San Jose

               27

               28

                                                                                  CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
                                                          6     PLTFS.’ RESPONSE TO ORDER RE: BRIEFING AND
 SAN FRANCISCO
                                                                                 DEADLINE FOR PRODUCTION
                       Case 5:20-cv-05799-LHK Document 111 Filed 09/14/20 Page 8 of 10


                   1                                          Doreen McPaul, Attorney General
                                                              dmcpaul@nndoj.org
                   2                                          Jason Searle (pro hac vice forthcoming)
                                                              jasearle@nndoj.org
                   3                                          NAVAJO NATION DEPARTMENT OF
                                                              JUSTICE
                   4
                                                              P.O. Box 2010
                   5                                          Window Rock, AZ 86515
                                                              Telephone: (928) 871-6345
                   6
                                                              Attorneys for Navajo Nation
                   7
                       Dated: September 14, 2020              By: /s/ Danielle Goldstein
                   8                                          Michael N. Feuer (Bar No. 111529)
                                                              mike.feuer@lacity.org
                   9                                          Kathleen Kenealy (Bar No. 212289)
                                                              kathleen.kenealy@lacity.org
               10                                             Danielle Goldstein (Bar No. 257486)
               11                                             danielle.goldstein@lacity.org
                                                              Michael Dundas (Bar No. 226930)
               12                                             mike.dundas@lacity.org
                                                              CITY ATTORNEY FOR THE CITY OF
               13                                             LOS ANGELES
                                                              200 N. Main Street, 8th Floor
               14                                             Los Angeles, CA 90012
                                                              Telephone: 213.473.3231
               15                                             Facsimile: 213.978.8312
               16                                             Attorneys for Plaintiff City of Los Angeles
               17
                       Dated: September 14, 2020              By: /s/ Michael Mutalipassi
               18                                             Christopher A. Callihan (Bar No. 203010)
                                                              legalwebmail@ci.salinas.ca.us
               19                                             Michael Mutalipassi (Bar No. 274858)
                                                              michaelmu@ci.salinas.ca.us
               20                                             CITY OF SALINAS
                                                              200 Lincoln Avenue
               21                                             Salinas, CA 93901
                                                              Telephone: 831.758.7256
               22                                             Facsimile: 831.758.7257
               23                                             Attorneys for Plaintiff City of Salinas
               24

               25

               26

               27

               28

                                                                                  CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
                                                          7     PLTFS.’ RESPONSE TO ORDER RE: BRIEFING AND
 SAN FRANCISCO
                                                                                 DEADLINE FOR PRODUCTION
                       Case 5:20-cv-05799-LHK Document 111 Filed 09/14/20 Page 9 of 10


                   1   Dated: September 14, 2020              By: /s/ Rafey S. Balabanian
                                                              Rafey S. Balabanian (Bar No. 315962)
                   2                                          rbalabanian@edelson.com
                                                              Lily E. Hough (Bar No. 315277)
                   3                                          lhough@edelson.com
                                                              EDELSON P.C.
                   4
                                                              123 Townsend Street, Suite 100
                   5                                          San Francisco, CA 94107
                                                              Telephone: 415.212.9300
                   6                                          Facsimile: 415.373.9435

                   7                                          Rebecca Hirsch (pro hac vice forthcoming)
                                                              rebecca.hirsch2@cityofchicago.org
                   8                                          CORPORATION COUNSEL FOR THE
                                                              CITY OF CHICAGO
                   9                                          Mark A. Flessner
                                                              Stephen J. Kane
               10                                             121 N. LaSalle Street, Room 600
               11                                             Chicago, IL 60602
                                                              Telephone: (312) 744-8143
               12                                             Facsimile: (312) 744-5185

               13                                             Attorneys for Plaintiff City of Chicago

               14
                       Dated: September 14, 2020              By: /s/ Donald R. Pongrace
               15                                             Donald R. Pongrace (pro hac vice pending)
                                                              dpongrace@akingump.com
               16                                             AKIN GUMP STRAUSS HAUER & FELD
                                                              LLP
               17                                             2001 K St., N.W.
               18                                             Washington, D.C. 20006
                                                              Telephone: (202) 887-4000
               19                                             Facsimile: 202-887-4288

               20                                             Dario J. Frommer (Bar No. 161248)
                                                              dfrommer@akingump.com
               21                                             AKIN GUMP STRAUSS HAUER & FELD
                                                              LLP
               22                                             1999 Avenue of the Stars, Suite 600
                                                              Los Angeles, CA 90067-6022
               23                                             Phone: 213.254.1270
                                                              Fax: 310.229.1001
               24
                                                              Attorneys for Plaintiff Gila River Indian
               25
                                                              Community
               26

               27

               28

                                                                                  CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
                                                          8     PLTFS.’ RESPONSE TO ORDER RE: BRIEFING AND
 SAN FRANCISCO
                                                                                 DEADLINE FOR PRODUCTION
                       Case 5:20-cv-05799-LHK Document 111 Filed 09/14/20 Page 10 of 10


                   1
                       Dated: September 14, 2020                       By: /s/ David I. Holtzman
                   2                                                   David I. Holtzman (Bar No. 299287)
                                                                       David.Holtzman@hklaw.com
                   3                                                   HOLLAND & KNIGHT LLP
                                                                       Daniel P. Kappes
                   4
                                                                       Jacqueline N. Harvey
                   5                                                   50 California Street, 28th Floor
                                                                       San Francisco, CA 94111
                   6                                                   Telephone: (415) 743-6970
                                                                       Fax: (415) 743-6910
                   7
                                                                       Attorneys for Plaintiff County of Los Angeles
                   8

                   9
                                                             ATTESTATION
               10
                              I, Anne Robinson, am the ECF user whose user ID and password authorized the filing of
               11
                       this document. Under Civil L.R. 5-1(i)(3), I attest that all signatories to this document have
               12

               13      concurred in this filing.

               14
                       Dated: September 14, 2020                       LATHAM & WATKINS LLP
               15
                                                                       By: /s/ Anne Robinson
               16                                                          Anne Robinson
               17

               18

               19

               20

               21

               22

               23

               24

               25

               26

               27

               28

                                                                                           CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
                                                                   9     PLTFS.’ RESPONSE TO ORDER RE: BRIEFING AND
 SAN FRANCISCO
                                                                                          DEADLINE FOR PRODUCTION
